Citation Nr: 0121359	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  97-33 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUES

1.  Entitlement to service connection for a claimed bipolar 
disorder.  

2.  Whether new and material evidence has been presented to 
reopen the claim of service connection for hypertension.  

3.  Entitlement to an increased evaluation for the service-
connected left shoulder condition, currently evaluated as 10 
percent disabling.  

4.  Entitlement to an increased evaluation for the service-
connected scar of the right knee area, currently evaluated as 
10 percent disabling.  

5.  Entitlement to an increased, compensable, evaluation for 
the service-connected scar of the scalp.  






REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1957.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1997, from 
the RO.  

(The claim for increase for the service-connected left 
shoulder condition is the subject of the Remand portion of 
this document.)



FINDINGS OF FACT

1.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for a psychiatric disorder has been 
associated with the record since a December 1966 Board 
decision denying the benefit.

2.  The veteran is shown to suffer from a bipolar disorder 
that as likely as not had its onset during his period of 
active service.  

3.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for hypertension has been associated 
with the record since a December 1966 Board decision denying 
the benefit.  

4.  The veteran's scars of the right knee area disability is 
currently manifested by one tender scar and multiple 
nontender scars that are not shown to have resulted in 
limitation of motion or functional disability of the knee 
joint.  

5.  The veteran's residual scar of the scalp is not shown to 
be tender or painful or to result in any residual 
disfigurement.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purpose of reopening the veteran's claim of service 
connection for a psychiatric disorder.  38 U.S.C.A. §§ 1110, 
1131, 5107, 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.156(a), 3.303, 3.314 (2000).

2.  By extending the benefit of the doubt to the veteran, his 
current bipolar disorder is due to disease or injury which 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 
(2000).  

3.  New and material evidence has been submitted for the 
purpose of reopening the veteran's claim of service 
connection for hypertension.  38 U.S.C.A. §§ 1110, 1131, 
5107, 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.156(a), 3.303, 3.314 (2000).  

4.  The criteria for the assignment of an increased rating in 
excess of 10 percent for the service-connected scar of the 
right knee area have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.118 
including Diagnostic Codes 7803, 7804, 7805 (2000).  

5.  The criteria for the assignment of a compensable rating 
for the service-connected scar of the scalp have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.118 including Diagnostic Codes 
7800, 7803, 7804, 7805 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


1.  Bipolar disorder.

In December 1966, the Board denied the veteran's claim of 
service connection for a neuropsychiatric disorder.  Except 
as provided in 38 U.S.C.A. § 5108, when a claim is disallowed 
by the Board, a claim upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7104(b).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issues at 
hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Finally, for the purpose 
of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi 3 Vet. App. 510, 513 (1992).  

At the time of the Board's December 1966 decision, the 
evidence consisted of service medical records and VA and 
private medical records.  A careful review of the veteran's 
service medical records shows that he was involved in a motor 
vehicle accident in April 1955.  He sustained a simple 
fracture of the left clavicle, lacerated wounds of the scalp 
and right knee, and generalized abrasions and contusions 
involving the trunk and extremities.  

The veteran first claimed entitlement to service connection 
for a nervous condition in December 1958.  On December 10, 
1958, the veteran was admitted to the Castle Point VA 
Hospital.  He was discharged on December 16, 1958.  A VA 
hospital summary indicates that he was admitted complaining 
of weakness, nervousness, and dizziness.  He gave a history 
of heavy drinking beginning in 1955, while in service, and 
increased nervousness.  He was noted to have considerable 
anxiety alternating with depression during his hospital stay.  
A diagnosis of anxiety reaction was entered.  He was also 
noted to have a schizoid personality.  

A statement from Dr. C.L. Bennett, dated in October 1958, 
notes an assessment of moderately severe, cyclic form or 
anxiety state in a very immature individual.  Dr. Bennett 
noted, however, that there were two or three behavioral 
reactions in the past which pointed to a more malignant 
process.  A statement from Dr. Bennett, dated in January 
1959, noted that the veteran had sustained a severe cerebral 
trauma in service, followed by increasingly heavy drinking.  
He was noted to be intensely hypochondriacal with complaints 
of faintness, sweating, palpitations, gastro-intestinal 
discomforts of a bizarre nature and actually delusional 
ideas.  

The report of a VA psychiatric examination, conducted in 
April 1959, shows the veteran stating that, after his 
automobile accident in service, he thought he was going to 
die.  He reported that he became extremely nervous and began 
to drink much more heavily than previously.  Psychological 
tests were requested, and in June 1959 a provisional 
diagnosis of schizophrenic reaction, undifferentiated type 
was entered.  

A statement from Dr. D.A. Astone, received in May 1965, notes 
that the veteran was in good health when he entered service 
in 1953.  Dr. Astone stated that the veteran had an accident 
in 1955 and that he had been extremely nervous since his 
discharge in 1957.  An additional statement from Dr. Astone, 
dated in June 1965, noted again that the veteran was 
extremely nervous following his discharge from service.  

The report of a VA examination, conducted in June 1965, shows 
a continuing diagnosis of schizophrenic reaction, 
undifferentiated, noted to be chronic and of moderate 
severity.  A letter from Dr. Astone, dated in September 1965, 
states that the veteran had been under his care for the 
treatment of a nervous condition since his discharge in 1957.  

In March 1966, the veteran offered testimony at a personal 
hearing.  He stated that, about two or three months after his 
accident in service, he began to wake up at night in a 
fearful state.  He stated that he did not complain about his 
nervousness because he did not want a classification of 
mental condition on his record.  He also reported that at 
that time he began to have feelings of unreality.  He 
reported that, several months after leaving service, he 
sought treatment from Dr. Astone, with complaints of insomnia 
and dizziness.  He reported that, on two occasions, Dr. 
Astone recommended that he see a psychiatrist.  

A statement from Dr. Astone, dated in April 1966, notes that 
the veteran sought treatment in the spring of 1957, 
complaining of dizziness, palpitations, shortness of breath 
and other symptoms.  Dr. Astone stated that he diagnosed 
these complaints as anxiety neurosis.  He stated that he 
recommended that the veteran see a psychiatrist.  Based on 
this evidence, the Board denied service connection in 
December 1966.

Submitted subsequent to the December 1966 decision was a 
hospital report from St. Luke's Hospital, dated in October 
1994, which indicates the veteran was treated for anxiety 
neurosis.  Records from the Dutchess County Department of 
Mental health, dated in December 1994, show the veteran 
referred from a local emergency room.  He gave a history of 
having been admitted to various hospital emergency rooms 
because he continually felt he was having heart problems.  A 
diagnosis of panic disorder without agoraphobia was entered.  
A hospital report from Vassey Brothers Hospital, dated in 
April 1995, shows the veteran treated for symptoms of 
anxiety.  

The report of a VA mental disorders examination, performed in 
June 1997, shows the veteran giving a history of chronic 
depression dating from an accident in 1955.  He reported that 
the depression became acutely exacerbated in 1994 and was 
accompanied by anxiety attacks and thoughts of suicide.  He 
was given Zoloft and Ativan.  He had been on a series of 
other medications including Valium and Xanax for the same 
symptoms.  

A mental status examination revealed a cooperative, 
moderately anxious individual who admitted that he took Xanax 
before coming to the exam so that he would be able to "get 
through the exam."  His mood and affect were moderately 
depressed.  He denied any suicidal ideation at the time of 
examination but admitted to having it in 1994.  He complained 
of chronic depression and reported that he continued to see a 
physician at Castle Point.  Recent and remote memory were 
grossly intact.  Insight was fair and judgment was good.  

The VA examiner summarized by stating that the veteran 
appeared to have chronic depression dating back to a car 
accident in 1955.  He noted that the veteran's chronic 
depression was exacerbated in 1994 by the death of his 
mother.  A diagnosis of chronic depressive disorder was 
entered.  

The report of a VA examination, conducted in September 2000, 
shows the examiner stating that he reviewed the psychiatric 
treatment records, spanning from 1958 through 1998.  He noted 
that the veteran had received multiple diagnoses during this 
time, including panic disorder, schizoid personality, anxiety 
reaction, schizophrenic reaction, as well as depression.  

The veteran reported that he had had many jobs throughout the 
course of his life.  The longest he worked anywhere was five 
years.  He reported that, typically after a period of time, 
he would become uncomfortable at work and would feel 
increased anxiety and would end up quitting.  He denied ever 
being fired from a job.  He reported that, throughout his 
work period, he did miss much work due to anxiety and panic 
attacks.  He stated that at times he would not go into work 
or would leave work early.  

The veteran reported that he drank heavily and apparently 
sporadically as a binge drinker until the early 1980's when 
he reported that he had experienced two DWI's.  He was 
referred to the VA clinic for alcohol treatment.  He reported 
that at this time he quit drinking.  

A mental status examination showed he was alert and oriented 
times four.  When asked to describe his general mood, he 
described himself as a worrier who appeared to be chronically 
dysphoric.  He stated that he also tries to be pleasant when 
interacting with others and denied taking out his emotional 
distress on others.  He did admit to being moody and 
irritable.  He reported having a chronic history of panic 
attacks.  He stated that he was unaware as to what would 
cause the panic attacks.  He stated that typically starting 
on anti-anxiety medication would stem the tide of panic 
attacks.  He reported that his energy level varies greatly.  
He stated that at times in his life he was able to go without 
sleep for a few days at a stretch.  At other times he has 
been lethargic and has had very little energy.

When asked to rate his self-esteem on a scale of one to ten 
he reported that it has varied all the way from one to ten.  
There were times when he appeared to have been manic.  He 
also reported periods of depression where he has entertained 
suicidal ideation.  He reported feelings of hopelessness and 
helplessness.  He reported that his concentration is 
sometimes very good and sometimes very poor.

The examiner concluded that, judging from a review of the 
veteran's extensive treatment and evaluation records and the 
current interview, he appeared to meet the criteria for a 
diagnosis of bipolar not otherwise specified.  The examiner 
stated that it was important to note that the veteran had had 
multiple diagnoses in the past.  It was the opinion of the 
evaluator that these diagnoses could best be explained by a 
diagnosis of bipolar disorder.  The examiner stated that it 
appeared that perhaps the veteran's auto accident during 
service triggered the onset of a first psychotic episode and 
that perhaps the accident precipitated mood instability.  

The Board finds that this new evidence bears directly and 
substantially upon the specific matter under consideration, 
that it is neither cumulative nor redundant, and that, by 
itself or in connection with the evidence previously 
assembled, it is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Indeed, it 
directly relates the veteran's psychiatric disorder to his 
period of service.  Therefore the claim of service connection 
for a psychiatric disorder is reopened.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

If not shown during service, service connection may be 
granted for a chronic acquired psychosis if manifested to a 
compensable degree during the first post service year.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (2000).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. §§ 3.102, 4.3 (2000).  

The Board concludes that the evidence regarding the veteran's 
claim for service connection is in equipoise, and that in 
accordance with the principle of extending the benefit of the 
doubt to the veteran, the grant of service connection for 
this disability is in order.  There is no direct evidence 
which indicates that the veteran's mental disorder manifested 
itself to a compensable degree within one year of the 
veteran's separation from service.  The Board also notes that 
a December 1966 Board decision denied service connection for 
an acquired psychiatric disorder finding that the June 1957 
diagnosis of anxiety neurosis by a private physician was not 
related to the veteran's inservice automobile accident and 
that a psychosis was not demonstrated until more than one 
year following service.  

Although the September 2000 medical examination report, 
including the opinion expressed therein, was not couched in 
strong language, it did serve to establish that the examiner 
opined that the veteran's current psychiatric disability 
might have had its origins during his period of active 
service.  The record does not contain any current medical 
evidence which expresses a contrary view.  

The recent opinion is based on a review of the veteran's 
medical records from the time of examination back to 1958.  
The earlier opinions which rejected a connection between the 
inservice accident and the psychiatric disorder were not 
based on such an extensive review of the records.  

As noted hereinabove, the Board finds that the current 
examination favors the claim for service connection.  The 
Board concludes that this recent favorable evidence serves to 
put the positive and negative evidence in relative equipoise.  
Accordingly, the grant of service connection is in order for 
the bipolar disorder.  


2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertension.

In December 1966, the Board also denied the veteran's claim 
of service connection for hypertension.  Except as provided 
in 38 U.S.C.A. § 5108, when a claim is disallowed by the 
Board, a claim upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7104(b).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issues at 
hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Finally, for the purpose 
of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi 3 Vet. App. 510, 513 (1992).  

The evidence considered by the Board in December 1966 
included service medical records and VA and private medical 
records.  The claimed hypertension was not shown in service 
or diagnosed until April 1959, more than two years after the 
veteran's separation from service.  

The additional evidence submitted subsequent to the Board 
decision of December 1966 includes both VA and private 
medical records.  The private medical records show the 
veteran presenting to the emergency rooms of several 
hospitals with complaints which eventually were diagnosed as 
panic attacks related to his now diagnosed bipolar disorder.  
During these panic attacks, the veteran complained of 
tachycardia and elevated blood pressure readings, and he was 
diagnosed with premature atrial contractions.  

Although there is no direct causal link expressed between 
these cardiac symptoms and his now service-connected bipolar 
disorder, the Board finds that the combination of the 
findings regarding cardiac symptoms associated with the 
veteran's panic attacks serve as new and material evidence to 
reopen the claim of service connection for hypertension.  

The Board finds in this regard that this new evidence bears 
directly and substantially upon the specific matter under 
consideration, that it is neither cumulative nor redundant, 
and that, by itself or in connection with the evidence 
previously assembled, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

Therefore the claim of service connection for hypertension is 
reopened.  




3.  Entitlement to an increased evaluation, in excess of 10 
percent, for a scar of the right knee area.

The Board is satisfied that all relevant facts pertaining to 
the scar of the right knee area have been properly developed.  
There is no indication that there are additional pertinent 
records which have not been obtained.  The veteran has also 
been afforded VA examinations in connection with his claims 
for increase which fully evaluated the nature and extent of 
the service-connected scarring.  Thus, even though the RO did 
not have the benefit of the explicit provisions of the 
Veterans Claims Assistance Act of 2000, VA's duties have been 
fulfilled.  

The veteran claims that his scars of the right knee area have 
worsened and warrant an increased disability rating.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (2000).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board further 
finds that these matters have been adequately developed for 
the purpose of appellate review.  

Service connection for scars of the right knee area was 
granted in a rating decision of March 1965.  A noncompensable 
rating was assigned.  A VA examination in January 1965 showed 
the presence of a 3 by 1/4 inch white, slightly depressed and 
somewhat fixed nontender scar in the posterior aspect of the 
right knee.  There was no muscle involvement.  Medial to 
this, on the medial aspect of the right knee there were two 1/4 
by 1/4 white, nonfixed, nontender, nondepressed scars without 
muscle involvement.  There was no drainage.  

The RO in January 2001 increased this evaluation to 10 
percent.  The report of a VA examination, conducted in May 
1997, shows the veteran complaining of a numb feeling over 
the upper part of his leg just distal to the knee joint.  He 
reported having cramps in the leg and pain in the knees and 
ankles while standing or working with them.  He gave a 
history of shrapnel in the soft tissues of the leg following 
the accident, which extruded periodically.  

A physical examination showed the presence of several healing 
scars, as follows:  Medially and posterior to the knee joint 
there were three scars that ran perpendicular to the axis of 
the leg.  They were each 3 cm in length, one below the other.  
The uppermost one had some keloid formation and was raised.  
The other two were flat against the surface.  Somewhat above 
and more anterior, there were two punctate scars 1 cm by .5 
cm in length and breadth.  The knee joint had a full range of 
motion without crepitation.  There was no swelling or heat in 
the joint.  The ankles also revealed a full range of motion.  
No retained shrapnel was noted on X-ray examination.  

The report of a VA scars examination, conducted in January 
1999, shows the veteran complaining of pain on pressure in 
the popliteal area of the right knee.  The physical 
examination showed two closely related, but independent 7 mm 
depressed, nontender scars in the anteromedial aspect of the 
lower third of the right thigh.  They were somewhat bluish in 
color.  Below that by 2.5 cm, was a 1.5 cm flat, whitish, 
fishmouth shaped scar with a slightly wrinkled surface due to 
contraction.  This scar was also non-tender.  Below this, in 
the creases of the popliteal fossa, was a 4 cm scar which was 
2 mm in width and slightly raised with keloid formation.  The 
area overlying this was tender and remained tender in the 
area between it and the previously mentioned scar, not to a 
degree that caused wincing on palpation.  The scar was 
lighter than the surrounding tissues and did not impede the 
range of motion around the knee joint.  The impression given 
was that of status post scars secondary to automobile 
accident.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7803, scars which 
are superficial, poorly nourished and with repeated 
ulceration warrant a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  

Scars which are superficial, tender and painful on objective 
demonstration also warrant a 10 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7804.  

Under Diagnostic Code 7805 other scars are to be rated on 
limitation of function of the parts affected.

Based on the evidence of record, the Board finds that the 
veteran's clinical picture regarding his right knee scar does 
not warrant an evaluation in excess of the 10 percent 
currently assigned.  The two most recent examinations concur 
in their findings that the scars of the knee area do not 
result in loss of motion or functional defect of the right 
knee.  There is evidence that tenderness is present in the 
area of only one of the scars.  The others are noted to be 
nontender and nondisfiguring.  There is no evidence in the 
record to indicate that these scars are poorly nourished or 
ulcerated.  Hence, an increase rating higher than 10 percent 
is not for application.  


4.  Entitlement to an increased, compensable, evaluation for 
a scar of the scalp.

The Board is satisfied that all relevant facts pertaining to 
the scar of the scalp have been properly developed.  There is 
no indication that there are additional pertinent records 
which have not been obtained.  The veteran has also been 
afforded thorough examinations to evaluate the extent of the 
service-connected scarring.  Thus, even though the RO did not 
have the benefit of the explicit provisions of the Veterans 
Claims Assistance Act of 2000, VA's duties have been 
fulfilled for the purpose of expeditiously handling of this 
matter.  

The veteran claims that his scar of the scalp has worsened 
and warrants an increased disability rating.  Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (2000).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board further 
finds that these matters have been adequately developed for 
the purpose of appellate review.  

Service connection for a scar of the scalp was granted in a 
rating decision of March 1965.  A noncompensable evaluation 
was assigned.  A VA examination in January 1965 showed a 1 1/2 
by 1/4 inch white, nontender, nonfixed, nondepressed scar in 
the parietal region of the right side of the skull.  His 
scalp was well covered by hair and the scar was in no way 
disfiguring.  

The report of a VA scars examination, conducted in May 1997, 
shows the veteran complaining of scars of the skull.  The 
examiner noted that he could observe only one.  It ran 
perpendicular to the center line of the skull off to the 
right.  It was 3 cm in length, nontender and nondepressed.  

The report of a VA scars examination, conducted in January 
1999, shows the veteran complaining of aching in the region 
of the laceration of the scalp.  The examination of the scalp 
revealed no obvious scars or significant tenderness over the 
temporoparietal area where the veteran complained of pain.  
There was a slight depression in this area to the palpating 
finger.  The impression given was that of status post scars 
secondary to auto accident in 1955.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7800, a 
noncompensable evaluation is warranted for a slight scar of 
the head, face or neck.  A 10 percent rating is warranted for 
a moderately disfiguring scar, and a 30 percent rating 
requires that such a scar be severe, especially if it 
produces a marked and unsightly deformity of the eyelids, 
lips, or auricles.  A 50 percent evaluation will be assigned 
for complete or exceptionally repugnant deformity of one side 
of face or marked or repugnant bilateral disfigurement.  The 
10 percent rating may be increased to 30 percent or the 30 
percent rating may be increased to 50 percent if there is 
marked discoloration, color contrast, or the like in addition 
to tissue loss and cicatrization.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7803, scars which 
are superficial, poorly nourished and with repeated 
ulceration warrant a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  

Scars which are superficial, tender and painful on objective 
demonstration also warrant a 10 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7804.  

Based on the evidence of record, the Board finds that the 
veteran's clinical picture has at no time since service 
demonstrated a level of impairment sufficient to warrant 
assignment of a compensable rating for the service-connected 
scar of the scalp.  

The two most recent examinations concur in their findings 
that the scar is nontender and nondisfiguring.  There is no 
evidence in the record to indicate that this scar is poorly 
nourished or ulcerated.  Accordingly, an increased, 
compensable rating is not application in this case.  



ORDER

As new and material evidence has been received and the 
evidence is in equipoise, service connection for a bipolar 
disorder is granted.  

As new and material evidence has been received to reopen the 
claim of service connection for hypertension, the appeal is 
allowed to this extent subject to further action as discussed 
hereinbelow.  

An increased rating in excess of 10 percent for the service-
connected scars of the right knee area is denied.  

An increased, compensable, rating for the service-connected 
scar of the scalp is denied.  



REMAND

Entitlement to an increased evaluation for a left shoulder 
disability

Service connection for residuals of a healed fracture, left 
clavicle, was granted via a rating decision of March 1965.  A 
noncompensable evaluation was assigned.  An examination in 
January 1965 showed a mild prominence at the junction of the 
middle and distal third of the left clavicle.  The 
examination was otherwise normal with no loss of motion, 
deformity, atrophy, crepitus or tenderness of the left 
clavicle or left shoulder.  

The noncompensable evaluation was increased to 10 percent in 
January 2001.  An effective date of March 15, 1997 was 
assigned.  

A review of the veteran's service medical records indicates 
that he incurred a  simple fracture of the clavicle in an 
auto accident in 1955.  The report of a VA examination, 
conducted in May 1997 is negative for findings regarding a 
left shoulder disability.  

The report of a January 1999 VA examination report shows the 
veteran giving a history of an ache in the area of the 
fracture of the clavicle since the time of the accident, 
particularly on range of motion of the shoulder.  He also 
complained of a burning sensation that area, particularly 
when he sleeps on his left side with his head cocked to the 
left.  He complained of numbness into the left hand which he 
could work out by wringing his hand.  

X-ray examination of the left shoulder showed evidence of an 
old fracture of the mid-distal clavicle with mild deformity.  
Mild hypertrophic change was noted in the acromio-clavicular 
joint.  There was spurring from the inferior glenoid.  The 
physical examination showed mild to moderate pain on extremes 
of motion, however, the examination report refers to physical 
examination of the right shoulder, with no findings 
specifically attributed to the left shoulder.  

The Board concludes that the examination report of January 
1999 is inadequate for rating purposes as it includes 
radiographic examination of the left shoulder, which is 
currently service connected, however there are no findings 
attributed to the left shoulder on physical examination.  The 
veteran should be re-examined, and all disability 
attributable to his service connected left shoulder 
disability should be reported.  


Entitlement to service connection for hypertension

The Board notes that the evidence of record indicates that 
there may be a relationship between the veteran's 
hypertension and his acquired psychiatric disorder.  The 
Board notes that service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  

When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to aggravation.  Allen v. Brown, 7 
Vet. App. 439 (1995).  

As noted hereinabove, the Board has in this decision granted 
service connection for the veteran's acquired psychiatric 
disorder.  The evidence of record currently indicates that 
the veteran has hypertension.  No medical development has yet 
been undertaken to ascertain whether there is a causal or 
aggravating relationship between the veteran's acquired 
psychiatric condition and his hypertension.  

It should be noted that, under the Veterans Claims Assistance 
Act of 2000, new duty to assist provisions are in effect that 
include requiring VA to provide medical examination and 
opinion when such examination and opinion are necessary to 
make a decision on a claim.  

Initial review of the evidentiary record indicates that the 
veteran has not been afforded appropriate examinations to 
determine if his hypertension is causally related to his 
service-connected mental disorder, or if such disorder 
aggravates his separately arising hypertension.  

The Board concludes that the RO should schedule the veteran 
for an examination, and should request that the examiner 
provide an opinion regarding any possible relationship 
between his now service-connected mental disorder and his 
hypertension.  

Therefore, these claims are REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him submit competent evidence to support 
his claim of service connection for 
hypertension and his claim for an 
increased rating for the service-
connected left shoulder condition.  

2.  The veteran then should be afforded a 
VA orthopedic examination to determine 
the current severity of the service-
connected left shoulder condition.  All 
indicated testing should be done in this 
regard.  The claims folder should be made 
available to the examiner for review.  
Based on his/her review of the case, the 
examiner should offer an opinion as to 
the degree of any functional loss that 
results from his service-connected left 
shoulder disability.  

3.  The veteran also should be afforded a 
VA examination to determine the nature 
and likely etiology of the claimed 
hypertension.  All indicated testing 
should be done in this regard.  The 
claims folder should be made available to 
the examiner for review.  Based on 
his/her review of the case, the examiner 
should offer an opinion as to the 
likelihood that the veteran has current 
disability manifested by hypertension due 
to disease or injury that was incurred in 
or aggravated by service.  The examiner 
should also offer an opinion as to the 
likelihood that the veteran has current 
disability manifested by hypertension 
that was caused or aggravated by the now 
service-connected bipolar disorder.  

4.  Upon completion of the above 
described items the RO should review the 
veteran's claims.  The RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  If any determination 
remains adverse the RO should provide the 
veteran and his representative with a 
Supplemental Statement of the Case and 
adequate time to respond thereto.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



